Citation Nr: 0905095	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-16 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.   Entitlement to an initial rating for bilateral tinnitus, 
currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 Regional Office (RO) 
in Waco, Texas rating decision, which granted service 
connection for bilateral hearing loss and tinnitus, and 
assigned 0 percent and 10 percent disability ratings, 
respectively.


FINDINGS OF FACT

1.  The appellant has no more than level I hearing in his 
left ear, and no more than level IV hearing in his right ear.

2.  The appellant's service-connected tinnitus is assigned 
the maximum rating authorized under the rating schedule.


CONCLUSIONS OF LAW

1.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100, 
4.86 (2008).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155;  (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.87, Diagnostic Code 6260 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the 
appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the appellant).

The Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claims for a compensable 
rating for bilateral hearing loss and an increased rating for 
tinnitus, VA has met all statutory and regulatory notice and 
duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his or 
her possession that pertains to the claim.  The requirement 
of requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.

In this case, the claims for a higher disability rating and 
an earlier effective date are "downstream" issues in that 
they arose from the initial grant of service connection.  
Prior to the rating decision granting service connection, the 
RO issued a notice letter in September 2004 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The 
appellant was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  These letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  A subsequent March 2006 letter 
explained to the appellant how disability ratings and 
effective dates are determined, and the issues of entitlement 
to higher disability ratings was readjudicated thereafter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating and 
effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not 
apply to initial rating and effective date claims because 
VA's VCAA notice obligation was satisfied when the RO granted 
the appellant's claim for service connection.  22 Vet. App. 
37 (2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the appellant appropriate VA examinations in 
January 2005 and August 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's hearing loss or tinnitus since he 
was last examined.  The appellant has not reported receiving 
any recent treatment specifically for this condition, and 
there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The 2005 and 2006 VA examination reports are thorough and 
supported by VA outpatient treatment records.  There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Bilateral Hearing Loss

The appellant alleges that the RO erroneously failed to 
assign him a compensable rating for his bilateral hearing 
loss. 

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85.  To evaluate the degree of 
disability for service-connected bilateral hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Id.  Where 
there is an exceptional pattern of hearing impairment, a 
rating based on pure tone thresholds alone may be assigned.  
38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, as is the case here, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The appellant underwent two VA examinations, one in January 
2005, and again in August 2006.  The results of the January 
2005 audiological test are as follows, with puretone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
85
90
LEFT
15
15
25
80
90

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 80 percent in the right ear and 92 
percent in the left ear.  Although multiple scores were noted 
for each ear, the Board has considered only the maximum 
speech recognition score recorded for each ear, as did the 
RO, pursuant to the VA Compensation and Pension Clinician's 
Guide § 5.7(c)(11), Version 3.0, March 2002.  The average of 
the puretones between 1000-4000 Hz was 54 for the right ear 
and 53 for the left.  Using Table VI in 38 C.F.R. § 4.85, the 
appellant received a numeric designation of I for the left 
ear and IV for the right ear.  Such a degree of hearing loss 
warrants only a noncompensable evaluation under Table VII.  
The Board notes that it also considered the alternative 
rating scheme for exceptional patterns of hearing impairment 
and found it inapplicable here.  See 38 C.F.R. § 4.86(b).

Most recently, the appellant again underwent a VA examination 
in August 2006, revealing clinical testing results as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
85
90
LEFT
20
20
25
80
90

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 86 percent in the right ear and 92 
percent in the left ear.  The average of the puretones 
between 1000-4000 Hz was 53 for the right ear and 54 for the 
left.  Using Table VI in 38 C.F.R. § 4.85, the appellant 
received numeric designations of I for the left ear and II 
for the right ear, which, again, corresponds to a 
noncompensable disability rating under Table VII.  Again, the 
alternative rating scheme for exceptional patterns of hearing 
impairment was considered and found inapplicable here.  See 
38 C.F.R. § 4.86(b).

The Board notes that additional treatment records from 2005 
and 2006 note a diagnosis of hearing loss in the appellant's 
patient history, but contain no results of audiological 
evaluations to either support or refute the audiological 
examinations discussed above.

As was indicated above, rating hearing loss disability 
involves the mechanical application of rating criteria to the 
results of specified audiometric studies.  Here, the severity 
of the appellant's hearing loss remained essentially 
consistent from January 2005 to August 2006.  As the 
appellant's hearing loss did not appreciatively change during 
that approximately twenty (20) month time period, and with no 
evidence of a change since the August 2006 examination, there 
is nothing to suggest that a third VA examination would be 
beneficial.  The probative medical evidence does not show the 
appellant's hearing loss has ever reached a compensable level 
at any point since service connection was granted.  Staged 
ratings, therefore, are inapplicable here.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Considering the results of 
the VA examinations, entitlement to a compensable rating is 
denied.

The Board also finds that the appellant's service-connected 
hearing loss does not present such an unusual or exceptional 
disability picture as to require an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b) (2008).  
It has not been contended or otherwise indicated that the 
service-connected disability has resulted in any 
hospitalization or other extensive treatment regimen.  It is 
undisputed that appellant's reported symptoms could have an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  In this case, the appellant's treatment 
records reveal that he is employed full-time, and the record 
does not otherwise suggest that his hearing loss results in 
marked interference with that employment, or otherwise 
renders inapplicable the schedular rating standards.  
Consequently, the Board concludes that referral for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.

Bilateral Tinnitus

The appellant was service connected for bilateral tinnitus in 
February 2005 and assigned a 10 percent disability rating.  
The appellant objected to the rating claim in April 2005.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2008).  

Prior to that date, recurrent tinnitus was also rated 10 
percent disabling, which was the highest schedular rating 
assignable.  A note following the former regulation provided:

A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 
6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those 
diagnostic codes.

38 C.F.R. § 4.87, Diagnostic Code 6260 (2008).

The changes to Diagnostic Code 6260 were interpretive only; 
they merely codified VA's practice of assigning only a single 
10 percent evaluation for tinnitus, even where the sound is 
perceived in both ears.  In other words, VA's comments merely 
explained or clarified the Department's intent in providing a 
single 10 percent disability rating under Diagnostic Code 
6260.  In fact, the proposed amendment explicitly stated that 
no substantive change was involved.  See 67 Fed. Reg. 59,033 
(September 19, 2002). 

The Court challenged the Board's understanding of the July 
2003 amendment as being merely interpretive in Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  There, the Court reversed 
a Board decision that found that, under pre-June 2003 
regulations, no more than a single 10-percent rating could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 13, 
2003, versions of Diagnostic Code 6260 required that VA 
assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence in the record suggesting 
that VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

In this instance, the effective date of the award of 10 
percent for tinnitus is after the date of the June 13, 2003, 
amendment to the rating code.  Thus, a 10 percent rating is 
clearly the maximum rating assignable regardless of whether 
the tinnitus is perceived in one ear or both.  Furthermore, 
the Board notes that tinnitus is defined as "a noise in the 
ears such as ringing, buzzing, roaring, or clicking."  Smith 
v. Principi, 17 Vet. App. 168, 170 (2003) (emphasis added) 
(quoting Dorland's Illustrated Medical Dictionary 1714 (28th 
ed. 1994)).  Upon consideration of the nature of tinnitus, 
the Board consulted the regulation pertaining to Diagnostic 
Codes, and specifically 38 C.F.R. § 4.14 (2008).  The 
aforementioned section expresses a clear intent to avoid 
pyramiding of disability evaluations.  Id.  Although this 
section is specifically directed towards prohibiting the 
evaluation of a single disability under multiple diagnostic 
codes, it logically follows that this section similarly 
prohibits multiple recoveries for a condition that is 
medically defined as single disability under a single 
diagnostic code.  Otherwise, the clear intent of the 
regulation to avoid pyramiding would be obviated.

Therefore, the appellant's claim for separate 10 percent 
ratings (on a schedular basis) for each ear for his service-
connected tinnitus must be denied.  As the disposition of the 
claim for a higher schedular rating is based on the law, and 
not the facts of the case, the claim must be denied based on 
a lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Board has also considered whether or not the appellant's 
tinnitus presents such an unusual or exceptional disability 
picture as to require an extraschedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b).  The appellant's 
representative argues that the appellant should be granted 
extraschedular consideration because the tinnitus causes the 
appellant pain that has not been successfully treated.  In 
support of her argument, the representative directs the Board 
to the patient's recent VA treatment records.  The Board 
notes that in April 2005, the appellant reported 
"considerable pain" due to his tinnitus and suggested that 
the pain may be alleviated to some degree by ceasing 
behavioral therapy treatment.  The VA suspended further 
treatment from that date.  Earlier in April 2005, the 
appellant experienced a headache shortly before his VA visit 
that he attributed to ringing in the ears.  These statements, 
however, are insufficient to prove circumstances requiring 
extraschedular consideration.  The Board notes that the 
appellant attributed some measure of his pain to the 
behavioral therapy treatment, which was immediately stopped.  
The appellant has not alleged that his pain continued in 
whole or part after cessation of treatment.  

There is also no evidence in the claims file to suggest that 
any of these symptoms have resulted in marked interference 
with employment as a result of this condition that is in any 
way unusual or exceptional, such that the schedular criteria 
do not address it.  As of December 2005, over sixteen (16) 
months after filing his claim, the appellant was still 
employed full time installing fire sprinkling systems.  He 
reported continuing to be employment, and enjoying that 
employment in June 2006, and there is no indication that his 
employment status has since changed.  There is also no 
indication that his disability has resulted in frequent 
hospitalizations.  As his disability is otherwise not shown 
to be of such nature as to render impracticable the 
application of the regular schedular standards, there is no 
basis for consideration of an extraschedular evaluation.  See 
38 C.F.R. § 3.321(b)(1); see also Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  There is nothing in the evidence of 
record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to a schedular evaluation in excess of 10 percent 
for tinnitus, to include entitlement to an extraschedular 
rating, is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


